Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael J. Medley on 10/22/2021.
In the claims, amend the claims as indicated below:
1.	(Currently amended) A computer processor of a search engine that is programmed to perform a method performed by the computer processor comprising:
receiving the query, wherein the query has a unique identity for a user or device assigned thereto;
identifying search results based upon the query;
generating a first list of keywords based upon the query and the search results that were identified based upon the query;
computing a score for a rich segment experience, wherein the rich segment experience has a second list of keywords assigned thereto, and further wherein the 
determining whether the score exceeds a stringent-trigger threshold;
when the score exceeds the stringent-trigger threshold, presenting the rich segment experience with the search results on the SERP;
when the score does not exceed the stringent-trigger threshold:
determining whether the unique identity is assigned to the rich segment experience; 
upon determining that the unique identifier is assigned to the rich segment experience, determining whether the score exceeds a relaxed-trigger threshold, where the relaxed-trigger threshold is lower than the stringent-trigger threshold; and
upon determining that the score exceeds the relaxed-trigger threshold, presenting the rich segment experience with the search results on the SERP

2.	(Currently amended) The computer processor of claim 1, wherein the rich segment experience is an instant answer

computer processor of claim [[2]]1, wherein the method performed by the computer processor further comprises:
computing a second score for a second rich segment experience, wherein the second rich segment experience has a third list of keywords assigned thereto, and further wherein the second score is computed based upon keywords in the first list of keywords matching keywords in the third list of keywords;

presenting the second rich segment experience with the search results on the SERP based upon 

4.	(Currently amended) The computer processor 3, wherein the method performed by the further comprises


exceeds the stringent-trigger threshold

5-6.	(Canceled)

7.	(Currently amended) The computer processor of claim 1, wherein the method performed by the computer processor further comprises logging browsing history for the unique identity, wherein the rich segment experience is assigned to the unique identity based upon the browsing history for the unique identity.

8.	(Currently amended) The computer processor of claim 1, wherein the rich segment experience is positioned on the SERP based on the score.

9.	(Currently amended) The computer processor of claim 1, wherein the search results are individualized for the unique identity based on browsing history for the unique identity.

10.	(Currently amended) The computer processor of claim 1, wherein the unique identity is associated with a user identity across different computing devices.

11.	(Currently amended) The computer processor of claim 1, wherein the unique identity is associated with a particular computing device.

12-20.	(Cancelled)


a processor; and
memory storing instructions that, when executed by the processor, cause the processor to perform acts comprising:
receiving a query, wherein the query has a unique identity for a user or device assigned thereto;
identifying search results based upon the query;
generating a first list of keywords based upon the query and the search results that were identified based upon the query;
computing a score for a rich segment experience, wherein the rich segment experience has a second list of keywords assigned thereto, and further wherein the score is computed based upon keywords in the first list of keywords matching keywords in the second list of keywords;
determining whether the score exceeds a stringent-trigger threshold;
when the score exceeds the stringent-trigger threshold, presenting the rich segment experience with the search results on a search engine results page (SERP);
when the score fails to exceed the stringent-trigger threshold:
determining whether the unique identity is assigned to the rich segment experience; and
upon determining that the unique identity is assigned to the rich segment experience, determining whether the score exceeds a relaxed-trigger threshold, where the relaxed trigger threshold is lower than the stringent-trigger threshold; and
upon determining that the score exceeds the relaxed-trigger threshold, presenting the rich segment experience with the search results on the SERP

22.	(Currently amended) The computing system of claim 21, wherein the rich segment experience is an instant answer.

23.	(Currently amended) The computing system of claim 21, the acts further comprising:
computing a second score for a second rich segment experience, wherein the second rich segment experience has a third list of keywords assigned thereto, and further wherein the second score is computed based upon keywords in the first list of keywords matching keywords in the third list of keywords;



24.	(Currently amended) The computing system of claim 23, the acts further comprising:


exceeds the stringent-trigger threshold

25.	(Previously presented) The computing system of claim 21, the acts further comprising: 
logging browsing history for the unique identity, wherein the rich segment experience is assigned to the unique identity based upon the browsing history for the unique identity.



27.	(Previously presented) The computing system of claim 21, wherein the search results are individualized for the unique identity based on browsing history for the unique identity.

28.	(Previously presented) The computing system of claim 21, wherein the unique identity is associated with a user identity across different computing devices.

29.	(Previously presented) The computing system of claim 21, wherein the unique identity is associated with a particular computing device.

30.	(Currently amended) A non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to perform acts comprising:
receiving a query, wherein the query has a unique identity for a user or device assigned thereto;
identifying search results based upon the query;
generating a first list of keywords based upon the query and the search results that were identified based upon the query;
computing a score for a rich segment experience, wherein the rich segment experience has a second list of keywords assigned thereto, and further wherein the 
determining whether the score exceeds a stringent-trigger threshold;
when the score exceeds the stringent-trigger threshold, presenting the rich segment experience with the search results on a search engine results page (SERP);
when the score does not exceed the stringent-trigger threshold:
determining whether the unique identity is assigned to the rich segment experience; 
upon determining that the unique identity is assigned to the rich segment experience, determining whether the score exceeds a relaxed-trigger threshold, where the relaxed trigger threshold is lower than the stringent-trigger threshold; and
upon determining that the score exceeds the relaxed-trigger threshold, presenting the rich segment experience with the search results on the SERP

31.	(Currently amended) The non-transitory computer-readable medium of claim 30, wherein a second concurrently with the rich segment experience.


Allowable Subject Matter
Claims 1-4, 7-11, 21-31 are allowed (claims 5-6, 12-20 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
“when the score does not exceed the stringent-trigger threshold:
determining whether the unique identity is assigned to the rich segment experience; 
upon determining that the unique identifier is assigned to the rich segment experience, determining whether the score exceeds a relaxed-trigger threshold, where the relaxed-trigger threshold is lower than the stringent-trigger threshold; and upon determining that the score exceeds the relaxed-trigger threshold, presenting the rich segment experience with the search results on the SERP

The closest prior art (Sathe: US 2007/0294615 A1) discloses similar limitations of search result page generation (par. 0022, par. 0027). However, Sathe does not explicitly teach:
“when the score does not exceed the stringent-trigger threshold:
determining whether the unique identity is assigned to the rich segment experience; 
upon determining that the unique identifier is assigned to the rich segment experience, determining whether the score exceeds a relaxed-trigger threshold, where the relaxed-trigger threshold is lower than the stringent-trigger threshold; and upon determining that the score exceeds the relaxed-trigger threshold, presenting the rich segment experience with the search results on the SERP

Another close prior art, Kim (US 2017/0060960 A1), discloses similar feature of filtering out dissatisfaction search result (par. 0017). However, Kim does not explicitly teach:
“when the score does not exceed the stringent-trigger threshold:
determining whether the unique identity is assigned to the rich segment experience; 
upon determining that the unique identifier is assigned to the rich segment experience, determining whether the score exceeds a relaxed-trigger threshold, where the relaxed-trigger threshold is lower than the stringent-trigger threshold; and upon determining that the score exceeds the relaxed-trigger threshold, presenting the rich segment experience with the search results on the SERP

	

	“when the score does not exceed the stringent-trigger threshold:
determining that whether the unique identity is assigned to the rich segment experience; 
upon determining that the unique identifier is assigned to the rich segment experience, determining whether the score exceeds a relaxed-trigger threshold, where the relaxed-trigger threshold is lower than the stringent-trigger threshold; and upon determining that the score exceeds the relaxed-trigger threshold, presenting the rich segment experience with the search results on the SERP based upon the score computed for the rich segment experience and further based upon the unique identity being assigned to the rich segment experience”. Therefore a Prima Facie Case of Obviousness cannot be established.

Claims 21 and 30 are allowed for similar reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOC TRAN/
Primary Examiner, Art Unit 2165